             Case 18-32895-acs                    Doc       Filed 06/08/21           Entered 06/08/21 15:38:38                   Page 1 of 6
 Fill in this information to identify the case:
 Debtor 1    Angela Lynn Carter

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the WESTERN District of KENTUCKY

 Case number 18-32895

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: Home Point Financial                                            Court claim no. (if known): 10

Last 4 digits of any number you use to                                            Date of payment change: 7/1/2021
identify the debtor’s account: 9972                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $1,279.55
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $394.97                             New escrow payment: $400.53


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                    New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
Case 18-32895-acs   Doc   Filed 06/08/21   Entered 06/08/21 15:38:38   Page 2 of 6
          Case 18-32895-acs    Doc     Filed 06/08/21        Entered 06/08/21 15:38:38          Page 3 of 6

                                      CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on June 8, 2021                   , I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, and a true and correct copy has been served via United States Mail to
the following:

ANGELA LYNN CARTER
329 JADE DR.
SHEPHERDSVILLE, KY 40165

And via electronic mail to:

JULIE ANN O'BRYAN
SUITE 17
1717 ALLIANT AVE.
LOUISVILLE, KY 40299

WILLIAM W. LAWRENCE -13
310 REPUBLIC PLAZA
200 S. SEVENTH STREET
LOUISVILLE, KY 40202

JOHN L. DAUGHERTY
ASST. U.S.TRUSTEE
601 WEST BROADWAY #512
LOUISVILLE, KY 40202                             By: /s/ Rasheem Edward
                                                         Rasheem Edward




Official Form 410S1                Notice of Mortgage Payment Change                                page 3
                                                  REPRESENTATION OF PRINTED DOCUMENT
             Case 18-32895-acs                  Doc          Filed 06/08/21            Entered 06/08/21 15:38:38 Page 4 of 6
                                    FOR RETURN SERVICE ONLY                                      ESCROW STATEMENT
                                    PLEASE DO NOT SEND PAYMENTS
                                    TO THIS ADDRESS
  Home Point Financial Corporation                                       Analysis Date:                                                                   May 20, 2021
  11511 Luna Road, Suite 200 Farmers Branch, TX 75234                    Loan Number:
                                                                         New Payment Effective Date:                                       07/01/21
                                                                         For Inquiries:                                                800.686.2404
                                                                         Property Address:                                            329 JADE DR
          ANGELA L DUNCAN
                                                                                                                           SHEPHERDSVILLE KY 40165
          329 JADE DR
          SHEPHERDSVILLE KY 40165-9166




TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT
TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF THE UNITED
STATES CODE, THIS NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY
AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT
ANY SUCH OBLIGATION.
                          Annual Escrow Account Disclosure Statement - Projections for Coming Year
The following is an overview of your escrow account with Home Point Financial Corporation. It contains a snapshot of the anticipated disbursements for the
coming year and the history of escrow payments made on your behalf in the prior year. Any potential adjustments due to increases or decreases with your
escrowed items may affect your monthly escrow payment. If your escrow payment increases, your monthly mortgage payment will also increase. If the escrow
payment decreases, your mortgage payment will decrease.

             Payment Information                                   Current (from Last Analysis)                      Effective 07/01/21
             Principal & Interest Pmt                                                  $879.02                                  $879.02
             Total Monthly Escrow Payment                                              $394.97                                  $400.53
             Reserve Acct Pymt                                                           $0.00                                    $0.00
             HUD 235/265 Pymt (-)                                                        $0.00                                    $0.00
             Misc Acct Payment                                                           $0.00                                    $0.00
                                                                                 _________________________________     ________________________________

             Total Payment                                                                     $1,273.99                          $1,279.55


Shortage/Surplus Information                            Effective 07/01/21                      Cushion Calculation: Because Home Point Financial
                                                                                                does not set your tax amounts or insurance premiums,
Upcoming Total Annual Bills                                     $4,806.32                       your escrow balance contains a cushion of $557.80. A
Required Cushion                                                  $557.80                       cushion is an additional amount of funds held in your
Required Starting Balance                                       $1,642.25                       escrow in order to prevent the balance from becoming
Over/Short Spread                                                   $0.00                       overdrawn when an increase in the disbursement amount
                                                                                                occurs. Based upon federal or state regulations, if your
                                                                                                escrow account is required to maintain a cushion, the
                                                                                                minimum balance should not be below 1/6th or 1/12th of
                                                                                                the anticipated payments from the account. If your
                                                                                                escrow account is not required to maintain a cushion, a
                                                                                                minimum balance is not required.
These are the escrow items we anticipate we will collect for or pay on your behalf in the upcoming 12 month period. The dollar amount shown may be the last
amount actually paid for that item, or may project the next amount due.
        Date                Anticipated Payments                                                                            Escrow Balance
                            To Escrow       From Escrow                      Description                             Anticipated          Required
                                                                             Starting Balance                             $1,204.58                           $1,642.25
   JUL 2021                       $400.53                     $121.63        FHA INSURANC                                 $1,483.48                           $1,921.15
   AUG 2021                       $400.53                     $121.63        FHA INSURANC                                 $1,762.38                           $2,200.05
   SEP 2021                       $400.53                     $121.63        FHA INSURANC                                 $2,041.28                           $2,478.95
   OCT 2021                       $400.53                     $121.63        FHA INSURANC                                 $2,320.18                           $2,757.85
   OCT 2021                                                 $2,200.05        COUNTY TAX                                     $120.13                             $557.80
   NOV 2021                       $400.53                     $121.63        FHA INSURANC                                   $399.03                             $836.70
   DEC 2021                       $400.53                     $121.63        FHA INSURANC                                   $677.93                           $1,115.60
   JAN 2022                       $400.53                     $121.63        FHA INSURANC                                   $956.83                           $1,394.50




                                                                  Intentionally Left Blank
                 Case 18-32895-acs                              Doc                      Home Point Financial
                                                                                  Filed 06/08/21    Entered Corporation
                                                                                                              06/08/21 15:38:38                   Page 5 of 6
                                                                                                 11511 Luna Road, Suite 200
                                                                                                  Farmers Branch, TX 75234
                                                                                                        800.686.2404


                                                                                                                               Property Address:
                                                                                                                               329 JADE DR
                                                                                                                               SHEPHERDSVILLE KY 40165
                               ANGELA L DUNCAN
                               329 JADE DR
                               SHEPHERDSVILLE KY 40165-9166




                   Analysis Date: May 20, 2021

       Date                     Anticipated Payments                                                                                      Escrow Balance
                                To Escrow       From Escrow                                      Description                       Anticipated          Required
  FEB 2022                               $400.53                           $121.63               FHA INSURANC                         $1,235.73             $1,673.40
  MAR 2022                               $400.53                           $121.63               FHA INSURANC                         $1,514.63             $1,952.30
  APR 2022                               $400.53                           $121.63               FHA INSURANC                         $1,793.53             $2,231.20
  MAY 2022                               $400.53                           $121.63               FHA INSURANC                         $2,072.43             $2,510.10
  JUN 2022                               $400.53                           $121.63               FHA INSURANC                         $2,351.33             $2,789.00
  JUN 2022                                                               $1,146.71               PROPERTY INS                         $1,204.62             $1,642.29
                       _______________________________      _____________________________


                                     $4,806.36                          $4,806.32



                                                          Annual Escrow Account Disclosure Statement
                                                                       Account History
 The following statement of activity in your escrow account from July 2020 through June 2021 displays actual activity as it occurred in your escrow account
 during that period. If you received Account Projections with a prior analysis, they are included again here for comparison.

                Payments to Escrow                                  Payments From Escrow                                                             Escrow Balance
Date           Anticipated        Actual                            Anticipated        Actual                 Description                         Required            Actual
                                                                                                            Starting Balance                      $1,663.01      ($3,121.75)
 JUL                $394.97                                              ($124.21)                 $124.21 FHA INSURANC                           $1,933.77      ($3,245.96)
 AUG                $394.97                     $402.85 *                ($124.21)                           FHA INSURANC                         $2,204.53      ($2,843.11)
 AUG                                                                                               $121.63 * FHA INSURANC                         $2,204.53      ($2,964.74)
 SEP                $394.97                                              ($124.21)                           FHA INSURANC                         $2,475.29      ($2,964.74)
 SEP                                                                                               $121.63 * FHA INSURANC                         $2,475.29      ($3,086.37)
 OCT                $394.97                     $805.70 *               ($124.21)                            FHA INSURANC                         $2,746.05      ($2,280.67)
 OCT                                                                  ($2,204.53)                $2,200.05 * COUNTY TAX                             $541.52      ($4,480.72)
 OCT                                                                                               $121.63 * FHA INSURANC                           $541.52      ($4,602.35)
 NOV                $394.97                     $805.70 *                ($124.21)                           FHA INSURANC                           $812.28      ($3,796.65)
 NOV                                                                                               $121.63 * FHA INSURANC                           $812.28      ($3,918.28)
 DEC                $394.97                                              ($124.21)                           FHA INSURANC                         $1,083.04      ($3,918.28)
 DEC                                                                                               $121.63 * FHA INSURANC                         $1,083.04      ($4,039.91)
 JAN                $394.97                    ($24.40) *                ($124.21)                           FHA INSURANC                         $1,353.80      ($4,064.31)
 JAN                                                                                               $121.63 * FHA INSURANC                         $1,353.80      ($4,185.94)
 FEB                $394.97                                              ($124.21)                           FHA INSURANC                         $1,624.56      ($4,185.94)
 FEB                                                                                               $121.63 * FHA INSURANC                         $1,624.56      ($4,307.57)
 MAR                $394.97                     $397.17 *                ($124.21)                           FHA INSURANC                         $1,895.32      ($3,910.40)
 MAR                                                                                               $121.63 * FHA INSURANC                         $1,895.32      ($4,032.03)
 APR                $394.97                     $397.17 *                ($124.21)                           FHA INSURANC                         $2,166.08      ($3,634.86)
 APR                                                                                               $121.63 * FHA INSURANC                         $2,166.08      ($3,756.49)
 MAY                $394.97                  $5,956.07 *                 ($124.21)                           FHA INSURANC                         $2,436.84        $2,199.58
 MAY                                                                                               $121.63 * FHA INSURANC                         $2,436.84        $2,077.95
 MAY                                                                                             $1,146.71 * HAZARD INS                           $2,436.84          $931.24
 JUN                $394.97                     $394.97                 ($124.21)                  $121.63 * FHA INSURANC                         $2,707.60        $1,204.58
 JUN                                                                  ($1,044.60)                            PROPERTY INS                         $1,663.00        $1,204.58
             _______________      _________________             ________________            ________________

                  $4,739.64                  $9,135.23                 -$4,739.65                $4,808.90
An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.
               Case 18-32895-acs                  Doc        Home
                                                             Filed Point Financial
                                                                   06/08/21        Corporation
                                                                                Entered   06/08/21                 15:38:38          Page 6 of 6
                                                               11511 Luna Road, Suite 200
                                                                Farmers Branch, TX 75234
                                                                      800.686.2404


                                                                                                      Property Address:
                                                                                                      329 JADE DR
                                                                                                      SHEPHERDSVILLE KY 40165
               ANGELA L DUNCAN
               329 JADE DR
               SHEPHERDSVILLE KY 40165-9166




      Analysis Date: May 20, 2021

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

Your ending balance from the last month of the account history (escrow balance anticipated) is $1,204.58. Your starting balance (escrow balance
required) according to this analysis should be $1,642.25. Please note that your remaining escrow shortage balance included in the Proof of Claim
at bankruptcy filing is $552.36. This post-petition analysis shows a surplus of $114.69. If your surplus is less than $50.00 or you have a
pre-petition escrow shortage, your surplus will not be returned to you as we have the additional option of keeping it and adjusting your monthly
payments accordingly.

 We anticipate the total of your coming year bills to be $4,806.32. We divide that amount by the number of payments expected during the coming
 year to obtain your escrow payment.

 New Escrow Payment Calculation
 Unadjusted Escrow Payment:                                   $400.53
 Over/Short Spread:                                             $0.00
 Escrow Payment:                                              $400.53

If you are a New York resident or your property is in the state of New York, and you desire to file a complaint about Home Point
Financial, you may file with the New York State Department of Financial Services and may obtain further information from the New
York State Department of Financial Services by calling the Department's Consumer Assistance Unit at 1-800-342-3736 or by visiting
the Department's website at www.dfs.ny.gov.
